DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Response to Amendment
Claims 1, 3, 5, 9, 11, 13, 15, 17, and 19 have been amended.  Claims 2, 10, and 16 have been canceled.  Claims 1, 3-9, 11-15, and 17-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically bold where appropriate.
Applicant argues support for amending claim, pg. 10 of Remarks:

I Support for Claim Amendments 

Support for these amendments may be found at Paragraphs [0052], [0054], and/or implicitly within other sections of the specification pursuant to MPEP § 2163(1)(B), which states that there is no in haec verba requirement and that claim amendments may be supported “through express, implicit, or inherent disclosure.” 

[0052] In some embodiments, the system generates the tailored diminutive functions based on the associate data. Associate may be an employee of the user. For example, an associate may be a financial advisor. In an exemplary embodiment, a financial advisor of an entity may suggest conducting a seminar relating to purchase of house and may invite users who are associated with the target of saving towards the purchase of a house. In such embodiment, the system may set “attending the seminar” as an interaction and generates a tailored diminutive function associated with the interaction of attending the seminar. 

[0054] As shown in block 540, the system displays functionalities associated with the tailored diminutive functions on a user interface of the user device. In response to integrating the tailored diminutive functions, the system causes the entity application to display the functionalities associated with the tailored diminutive functions. In some embodiments, the tailored diminutive function may cause the entity application to display the mini-mission by one or more entertainment means, where entertainment means may be animation, interactive entertainment features that utilize interaction gestures such as tap, drag, drag, press, flick, pinch, spread, and/or the like. For example, the system may display mini-missions using interactive entertainment features and the system may further allow the user to make changes to the mini-missions or allow the user to notify the system of completion of the mini-missions using interaction gestures. 

From the amendment to the specification:
Amendments to the Specification:
1. Applicant kindly requests amendments to paragraph [0038] as follows:
entertainment devices, desktop computers, workstations, laptop computers, cameras, video recorders, audio/video player, radio, GPS devices, wearable devices, Internet-of-things devices, augmented reality devices, virtual reality devices, automated teller machine devices, electronic kiosk devices, or any combination of the aforementioned.
2. Applicant kindly requests amendments to paragraph [0054] as follows:
[0054] As shown in block 540, the system displays functionalities associated with the tailored diminutive functions on a user interface of the user device. In response to integrating the tailored diminutive functions, the system causes the entity application to display the functionalities associated with the tailored diminutive functions. In some embodiments, the tailored diminutive function may cause the entity application to display the mini-mission by one or more entertainment means, where entertainment means may be animation, interactive entertainment features that utilize interaction gestures such as tap, drag, drag, press, flick, pinch, spread, and/or the like. For example, the system may display mini-missions using interactive entertainment features and the system may further allow the user to make changes to the mini-missions or allow the user to notify the system of completion of the mini-missions using interaction gestures.
Respectfully, “gaming” is neither expressly, implicitly, nor inherently entertainment.  Gaming is playing a game, is an action verb, and not defined as “entertainment,” which is a noun.  Also, even if “entertaining” were used, this would be broader than “gaming,” and therefore adding new matter.  

The amendment to the specification is respectfully not entered.

Applicant argues Summary of Rejections, starting pg. 11 of Remarks:

I. Summary of the Rejections 

A. 35 U.S.C. § 112 
Claim 15 was rejected under 35 U.S.C. § 112(b) for omitting essential elements. In this regard, the Office asserts that Claim 15 does not include a processor for performing generating and integrating steps and a computer memory indicative of application usage. Applicant respectfully requests removal of the rejection in light of the response provided herein.

Withdrawn based on the claim amendments.  However, Applicant’s amendments have resulted in a new rejection.

B. 35 US.C.  101
Claims 1-20 were rejected under 35 U.S.C. § 103 as being directed to an abstract idea without significantly more.

See response in detail section below.

C.  35 US.C. § 103

Claims 1-3, 5, 7, 9-11, 13, 15-17, and 19 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 2017/0076271 issued to Jones- McFadden, et al. (hereinafter referred to as Jones-McFadden).

Claims 4, 8, 12, and 18 were rejected under 35 U.S.C. § 103 as being unpatentable over Jones-McFadden in view of U.S. Patent Publication No. 2015/0235006 issued to Nichols, et al. (hereinafter referred to as Nichols).

Claims 6, 14, and 20 were rejected under 35 U.S.C. § 103 as being unpatentable over Jones-McFadden, Nichols, and in further view of U.S. Patent Publication No. 2017/0076378 issued to Dintenfass, et al. (hereinafter referred to as Dintenfass).

See response in detail section below.

Applicant argues 35 USC §101 rejection, starting pg. 11 of Remarks:

Ill. The Claims are Patentable under 35 U.S.C. § 101

Claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. The Office further contends that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Applicant respectfully disagrees and asserts that the pending claims fully comply with the requirements of 35 U.S.C. § 101.

A. The pending claims are not directed to an abstract idea and are fundamentally tied to computer technology

As noted, the Office asserts that the pending claims are directed to an abstract idea. Applicant respectfully disagrees. In this regard, the claims, for example, recite:



integrate the tailored diminutive functions into an entity application stored on a user device of the user; 

display functionalities associated with the tailored diminutive functions on a user interface of the user device, wherein displaying the functionalities comprises causing the entity application to display mini-missions associated with the tailored diminutive functions, via one or more entertainment means comprising at least one or more interactive entertainment features; and

prompt the user, via the one or more entertainment means, to complete an interaction associated with a functionality of the functionalities.

Indeed, the claims are not directed to a mental process, but are directed to generating tailored diminutive functions, integrating the tailored diminutive functions into an entity application, and displaying functionalities associated with the tailored diminutive functions via one or more entertainment means. This idea is unlike any concept found to be abstract by a court. Accordingly, these claims are not merely directed to an abstract idea, but instead are explicitly tied to computer technology. Indeed, these steps cannot be performed mentally. Inasmuch as the pending claims are explicitly tied to computer technology and the steps recited therein cannot be performed mentally, the pending claims are not directed to an abstract idea.

Applicant is arguing the above steps are not abstract.  

Applicant notes that the claimed invention, while receiving data and performing various operations on the data via a computer, also represents an improvement in existing computer technology in that the claims solve the problem of providing an improved solution to generating tailored diminutive functions and displaying functionalities associated with the tailored diminutive functions so that the user can easily track, modify, and monitor progress of mini-missions associated with the tailored diminutive function via the one or more entertainment means.

Respectfully, the above is not improving computer technology itself.

From Applicant’s specification regarding diminutive functions…
“As shown in block 520, the system generates tailored diminutive functions associated with the target. Tailored diminutive functions may be related to functionalities ( e.g., mini-missions) that the system generates to help the user engage and achieve the target quickly and efficiently. Functionality or a mini-mission may be a group of interactions ( e.g., user actions) that help the user achieve the target faster. In an exemplary embodiment, where the target is buying a house, the system generates a first mini-mission that may comprise attending a seminar related to purchase of a house, creating an account in a real estate website, and/or the like. The system may further generate a second mini-mission that comprises visiting an open house, saving $X per week, or the like. Tailored diminutive function may be a piece of code that the system generates to integrate the mini-missions into the entity application of the user and to display the mini-missions to the user. In some embodiments, the tailored diminutive functions may be specific to each user. In some embodiments, the tailored diminutive functions may be specific to a group of users having similar characteristics (e.g., same groups, same location, same profession, or the like).” [0050]

Therefore diminutive functions are action items or checklists to reach a target.  Essentially these are rules for users to follow to allow them to achieve a goal.  This falls under Certain Methods of Organizing Human Activity grouping of abstract ideas.

As such, the present claims are similar to the claims in Enfish and McRO. In Enfish, the Federal Circuit articulated that claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract, and explained that software can make non-abstract improvements to computer technology just as hardware can. Enfish, LLC v. Microsoft Corp., slip op. at 11. By doing so, the Federal Circuit noted that claims directed to software, as opposed to hardware, also are not inherently abstract. /d. If a claim is directed to an improvement in computer-related technology, it is likely not similar to claims that have previously been identified as abstract by the courts. See 2016 USPTO Memorandum: Enfish, LLC v. Microsoft Corp.).

The claims in Enfish describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims. Enfish, slip op. at 12. The Federal Circuit in Enfish looked to the specification to determine whether the focus of the claims is on a specific asserted improvement in existing computer technology, or instead on a process that qualifies as an abstract idea for which computers are merely invoked. /d. at 14-15. In deciding that the claims in question are indeed an improvement in an existing computer technology and not directed to an abstract idea, the Federal Circuit noted, “our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.” Id. at 15.

The court in Enfish looked at the focus of the invention.  

From Applicant’s disclosure:
generate tailored diminutive functions to engage and facilitate resource interactions.” [0001]

“As shown in block 520, the system generates tailored diminutive functions associated with the target. Tailored diminutive functions may be related to functionalities ( e.g., mini-missions) that the system generates to help the user engage and achieve the target quickly and efficiently. Functionality or a mini-mission may be a group of interactions ( e.g., user actions) that help the user achieve the target faster. In an exemplary embodiment, where the target is buying a house, the system generates a first mini-mission that may comprise attending a seminar related to purchase of a house, creating an account in a real estate website, and/or the like. The system may further generate a second mini-mission that comprises visiting an open house, saving $X per week, or the like. Tailored diminutive function may be a piece of code that the system generates to integrate the mini-missions into the entity application of the user and to display the mini-missions to the user. In some embodiments, the tailored diminutive functions may be specific to each user. In some embodiments, the tailored diminutive functions may be specific to a group of users having similar characteristics (e.g., same groups, same location, same profession, or the like).” [0050]

The instant disclosure therefore appears to be about generating action item lists or checklists to achieve specific goals, such as buying a car or a house.  Therefore, follow these rules or steps to buy a car or house.

This is at least in the area of managing personal behavior and teaching and following rules or instructions, where the diminutive functions are instructions.

Moreover, in McRO, the Federal Circuit assessed the validity under § 101 of the following representative claim:

A method for automatically animating lip synchronization and facial
expression of three dimensional characters comprising:

obtaining a first set of rules that define output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence;

obtaining a timed data file of phonemes having a plurality of sub-sequences;

generating an intermediate stream of output morph weight sets and a plurality of transition parameters between two adjacent morph weight sets by evaluating said plurality of sub-sequences against said first set of rules;




applying said final stream of output morph weight sets to a sequence of animated characters to produce lip synchronization and facial expression control of said animated characters.

McRO, Inc. v. Bandai Namco Games America Inc., slip op. at 11 (2016)

In analyzing the claim, the Federal Circuit disagreed with the district court’s characterization of the claim as being “drawn to the [abstract] idea of automated rules- based use of morph targets and delta sets for lip-synchronized three-dimensional animation.” /d. at 21. Instead, Federal Circuit explained that the “claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters.” /d. at 25. The Federal Circuit explained that these specific rules provide a technological improvement by “allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators.” /d. at 21-22. The Federal Circuit further explained:

Claim 1 requires that the rules be rendered in a specific way: as a relationship between subsequences of phonemes, timing, and the weight to which each phoneme is expressed visually at a particular timing (as represented by the morph weight set). The specific structure of the claimed rules would prevent broad preemption of all rules-based means of automating lip synchronization.

Id. at 25. Therefore, the Federal Circuit in McRO concluded that the claim is not directed to an abstract idea. /d. at 27.

McRO was not considered to be abstract.  Improving 3-D animation technology was considered a technology.

As noted in the Office’s May 19, 2016, Memorandum, regarding Enfish, LLC v. Microsoft Corp.:

The Federal Circuit in Enfish stated that certain claims directed to improvements in computer-related technology, including claims directed to software, are not necessarily abstract (Step 2A)... . Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract. Therefore, an examiner may determine that a claim directed to improvements in 

As such, similar to the claims found eligible in Enfish and McRO, Applicant notes that the claimed invention is directed to an improvement in computer technology and are not directed to an abstract idea.

Therefore, Applicant respectfully requests that the Office remove the rejections under 35 U.S.C. § 101.

Respectfully, generating a checklist or action items (diminutive functions) is providing rules or instructions for users to follow in order to achieve a goal (target).  The “target” is so broad it also encompasses financial goals.  Identifying a financial goal and providing instructions to achieve that financial goal would be providing rules and/or instructions to a user to achieve the goal.  

The rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §103 rejection, starting pg. 15 of Remarks:

IV. The Claims are Patentable under 35 U.S.C. § 103

Jones-McFadden, Nichols, and Dintenfass do not teach or suggest, singularly or in combination, all of the above-presented features of independent claims 1, 9, and 15. Jones-McFadden generally discloses a system for opening and consolidating accounts based on a life event associated with an account holder (See Jones-McFadden Abstract). Nichols generally discloses a test automation system that delivers test scripts to user devices. (See Nichols Abstract). Dintenfass generally discloses a system for engaging website visitors. (See Dintenfass Abstract and Technical Field).


Specifically, Jones-McFadden, Nichols, and Dintenfass do not teach or suggest the following recitations of the independent claims: (1) extract associate data associated with the target from the entity system, wherein the associate data comprises at least one target related task generated by a financial advisor; (2) generate tailored diminutive functions associated with the target based on the external data, the internal data, and the associate data; (3) display functionalities associated with the tailored diminutive functions on a user interface of the user device, wherein displaying the functionalities comprises causing the entity application to display mini-missions associated with the tailored diminutive functions, via one or more entertainment means comprising at least one or more interactive entertainment features; and (4) prompt the user, via the one or more entertainment means, to complete an interaction associated with a functionality of the functionalities.

Applicant has amended their claims, requiring a new prior art rejection, rendering their arguments moot.


Specification
The amendment filed November 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “entertainment” and “entertainment features”.  By changing “gaming” to “entertainment” new matter is added as entertainment is broader than gaming.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-15, and 17-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-9, 11-15, and 17-20 are directed to a system, product, or method, which are statutory categories of invention.  (Step 1: YES).

A computer implemented method for generating tailored diminutive functions to facilitate resource interactions, the method comprising:
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
identifying a target associated with a user based on accessing user information from an entity system;
establishing communication link with one or more third party systems, wherein the one or more third party systems provide at least one of products, services, and goods associated with the target;
extracting external data associated with the target from the one or more third party systems;
extracting internal data associated with the target from the entity system;
extracting associate data associated with the target from the entity system, wherein the associate data comprises at least one target related task generated by a financial advisor;
generating tailored diminutive functions associated with the target based on the external data, the internal data, and the associate data;

displaying functionalities associated with the tailored diminutive functions on a user interface of the user device, wherein displaying the functionalities comprises causing the entity application to display mini-missions associated with the tailored diminutive functions, via one or more entertainment means comprising at least one or more interactive entertainment features; and 
prompting the user, via the one or more entertainment means, to complete an interaction associated with a functionality of the functionalities.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as managing personal behavior including teaching and following rules or instructions (e.g. generating tailored diminutive functions associated with a target).  In particular see para’s. [0049] and [0050] where target may be a life goal like buy a car and diminutive function are user actions (therefore rules) to achieve the goal.  Extracting data associated with a target encompasses receiving financial data that would be abstract as further limiting the abstract idea (para. [0037] of the instant disclosure).  Generating tailored diminutive functions with the target based on data is broadly generating rules or instructions for a goal based on financial data, which is also abstract.  Also, paragraphs [0027] and [0050] show that terms such as “target” and “function” and “entity” encompass many things and are to be broadly interpreted. Step 2A-Prong 1: YES. The claims are abstract)
The judicial exceptions are not integrated into a practical application. In particular, the claims only recite: network communication interface, storage device, processing device; user device, entity system, third party systems, user interface (Claim 1); storage medium, computer processor, user device, entity system, third party system, user interface (Claim 9); and computer system, computer processing device, non-transitory computer readable medium, user device, entity system, third party system, user device (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Providing a computing system with program instruction code is claimed at a high level of generality to perform abstract operations, and where the computing system is not a particular machine.  Also, Applicant’s disclosure, para’s. [0025] and [0065] where the computer may be a general purpose machine, and where one skilled in the art will appreciate the invention may be in various embodiments.

Integrating the diminutive functions into an entity application stored on a user device is integrating the rules or instructions on an application and therefore claimed at a high level of generality.
Displaying via one or more entertainment means comprising interactive entertainment features is so high level it is also not taught.  The disclosure teaches playing an interactive game, but this is narrower and not the same as “entertainment” and itself is abstract.  Also, software used as a tool for an abstract idea is not improving computer capabilities.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-8, 11-14 and 17-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 15 and thus correspond to Mental Processes and Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-8, 11-14 and 17-20 are directed to an abstract idea.  Thus, the claims 1, 3-9, 11-15, and 17-20 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “entertainment means” and “entertainment features” where there is no written description of entertainment in the disclosure.  The disclosure teaches “gaming” but this is narrower the “entertainment”.  Claims 1 and 9 have a similar problem.
Claims 3-8, 11-14 and 17-20 are further rejected as they depend from their respective independent claim.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 9, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0076271 to Jones-McFadden et al. in view of Patent No. US 11244385 to Fraser et al.
Regarding claims 1, 9, and 15
(claim 1)  A system for generating tailored diminutive functions to facilitate resource interactions, the system comprising:

at least one network communication interface; 

Jones-McFadden et al. teaches:
Network interface card for communication (communication interface)…
“…The one or more communication devices 12 may further include an interface that accepts one or more network interface cards, ports for connection of network devices, Universal Serial Bus (USB) connectors and the like.” [0031]

at least one non-transitory storage device; and


Fig. 1, ref. 16 “Memory Device”…


    PNG
    media_image1.png
    130
    192
    media_image1.png
    Greyscale



at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to:

Fig. 1, ref. 14 processing device with ref. 12 (communication device with interface, para. [0031])…


    PNG
    media_image1.png
    130
    192
    media_image1.png
    Greyscale


identify a target associated with a user based on accessing user information from an entity system;

Determination (identifying) a life event (target) associated with a user…
“Generally, systems, computer program products, and methods are described herein for analyzing financial accounts of users, providing suggested financial actions, and automatically taking the financial actions by transforming the financial accounts or transactions of the users based on a life event of the users. The life-event may be an event that has occurred in the past, but more typically the life event is a life-event that may occur in the future. Typically, the life event may be a marriage, a separation, a divorce, co-habitation or living apart, birth of a child, a child going to college, retirement or the like. The occurrence of a life event may be determined by the transactions that users make, social network postings made by users, input into an application made by users, or like. After the determination of an occurrence of a life event, the finances of the users associated with the life event are analyzed and suggested financial actions are determined. The analysis of the finances and one or more proposed financial actions are presented to the users. A user selects one or more of the financial actions to implement and the proposed financial action(s) are automatically initiated, such as transforming the financial accounts into a different type of account, providing a new insurance plan for the user, transferring funds from savings accounts of both users into investments accounts, or the like.” [0004]

Fig. 1, ref’s 10 and 17 teach financial institution (entity) and life event applications…


    PNG
    media_image2.png
    529
    231
    media_image2.png
    Greyscale


establish a communication link with one or more third party systems, wherein the one or more third party systems provide at least one of products, services, and goods associated with the target;

{Applicant’s specification does not teach “establish a communication link…” only Fig. 1 where arrows indicate a link with a network.}

Fig. 1, ref. 40 shows lightning (established communication link) with a third party system…

    PNG
    media_image3.png
    296
    251
    media_image3.png
    Greyscale


Third-party systems including merchant systems (merchants provide products, services and goods)…
“The third-party systems 40 (e.g., other financial institution systems, merchant systems, other entity systems) are operatively coupled to the financial institution systems 10, user computer systems 20, and social networking systems 30, through the network 2. The third-party systems 40 have devices the same as or similar to the devices described for the financial institution systems 10 and the user computer systems 20 (e.g., one or more communication devices, one or more processing devices, one or more memory devices with computer-readable instructions, one or more datastores, or the like). Thus, the third-party systems 40 communicate with the financial institution systems 10, the user computer systems 20, and the social networking systems 30, and/or each other in the same or similar way as previously described with respect to the financial institution systems 10, the user computer systems 20, and the account systems 30. The third-party systems 40, in some embodiments, provide additional information about the users 4, 6 such as but not limited to user profile information, the user's assets and liabilities, the user's investments, the user's transactions, or the like that stored by other financial institutions, merchants, or entities, which may be used by the life event application 17, or the like.” [0038]

Examples of services and products provided by third-parties…
“Block 224 illustrates that the system (e.g., the financial institution system, or the like) transforms the finances of the first user 4 and the second user 6 in accordance with the indication received from the first user 4, the second user 6, and/or a combination of both. The system of the present invention may send a request to each of the business units within the financial institution and/or the third-parties (e.g., for products not offered by the financial institution) through the account applications 54 to allow the business units to make the changes to the financial accounts of the user 4, 6 at the same time with a single request. For the accounts that are not with the financial institution (e.g., transaction payments to insurance companies, accounts at other financial institutions), the system may direct the users 4, 6 to contacts at the third-parties. financial institution may provide a substitute service or product for the users 4, 6. For example, the financial institution may provide a quote from a partner company for an insurance product, or a request to open a new type of product.” [0066]

extract external data associated with the target from the one or more third party systems;

{From Applicant’s disclosure on “external data”…
“The system generates tailored diminutive functions based on the internal data stored in the entity system and/or external data from the third party systems. Internal data may be user personal data, resource data (e.g., transaction data), data associated with user groups or the like. External data may be third party data provided by any of the third party systems. In some embodiments, the third party systems may be any organizations that provide goods, products, or services to the user. In an exemplary embodiment, where the user is saving towards buying a house, the system may collect information associated with open houses near the location of the user from a third party system. The system may then generate a tailored diminutive function that displays on a user interface of the user device, the open houses and a mini-mission of visiting the displayed open houses. In some embodiments, the system may use predictive analysis to generate mini-missions and tailored diminutive functions associated with the mini-missions.” [0051]

Therefore “external data” would be some type of third party data, including something related to goods, products, or services to a user.}

Examples of insurance quote (data) as external data provided by partner company (third-parties)…
“Block 224 illustrates that the system (e.g., the financial institution system, or the like) transforms the finances of the first user 4 and the second user 6 in accordance with the indication received from the first user 4, the second user 6, and/or a combination of both. The system of the present invention may send a request to each of the business units within the financial institution and/or the third-parties (e.g., for products not offered by the financial institution) through the account applications 54 to allow the business units to make the changes to the financial accounts of the user 4, 6 at the same time with a single request. For the accounts that are not with the financial institution (e.g., transaction payments to insurance companies, accounts at other financial institutions), the system may direct the users 4, 6 to contacts at the third-parties. However, in some embodiments the financial institution may provide a substitute service or product for the users 4, 6. For example, the financial institution may provide a quote from a partner company for an insurance product, or a request to open a new type of product.” [0066]

Example of extracting account statements (external – from financial institution, and internal data – user personal data)…
“The financial action information is received by the system, and the financial action information may be extracted. In some embodiments, the financial action information may include images of documents, such as but not limited a marriage certificate, signature sample, settlement agreement, court ordered agreement, images of pay stubs, account statements, images of answers to questions regarding the financial action, or other like images. In other embodiments of the invention, the financial action information may be received through electronic text response to the request or the selection of pre-supplied answers. The system may extract the financial action information received from the users 4, 6. In some embodiments this includes analyzing the text information received. In other embodiments, this includes pulling information from the images received, for example pulling information from the image of the marriage certificate, divorce certificate, and/or other images. For example, the date of the marriage certificate, divorce certificate, court order settlement agreement, or the like may be captured from the image, and thus indicate the occurrence of a life event and the date on which the event will or did occur. Additionally, the name of the partner (or other second user 6) in the certificate may be captured from the image and illustrates the second user 6 associated with the life event of the first user 4.” [0071]

extract internal data associated with the target from the entity system;

{From Applicant’s disclosure on “internal data”…
“The system generates tailored diminutive functions based on the internal data stored in the entity system and/or external data from the third party systems. Internal data may be user personal data, resource data (e.g., transaction data), data associated with user groups or the like. External data may be third party data provided by any of the third party systems. In some embodiments, the third party systems may be any organizations that provide goods, products, or services to the user. In an exemplary embodiment, where the user is saving towards buying a house, the system may collect information associated with open houses near the location of the user from a third party system. The system may then generate a tailored diminutive function that displays on a user interface of the user device, the open houses and a mini-mission of visiting the displayed open houses. In some embodiments, the system may use predictive analysis to generate mini-missions and tailored diminutive functions associated with the mini-missions.” [0051]

Therefore “internal data” may be user personal data, transaction data, data associated with a user group.}

Example of monitoring social networking information (user group) about a life event…
monitoring social networking information from a user social networking account of the first user, through the social networking systems; and identifying social networking information indicating the life event.” [0013]

Example of extracting account statements (external – from financial institution, and internal data – user personal data)…
“The financial action information is received by the system, and the financial action information may be extracted. In some embodiments, the financial action information may include images of documents, such as but not limited a marriage certificate, signature sample, settlement agreement, court ordered agreement, images of pay stubs, account statements, images of answers to questions regarding the financial action, or other like images. In other embodiments of the invention, the financial action information may be received through electronic text response to the request or the selection of pre-supplied answers. The system may extract the financial action information received from the users 4, 6. In some embodiments this includes analyzing the text information received. In other embodiments, this includes pulling information from the images received, for example pulling information from the image of the marriage certificate, divorce certificate, and/or other images. For example, the date of the marriage certificate, divorce certificate, court order settlement agreement, or the like may be captured from the image, and thus indicate the occurrence of a life event and the date on which the event will or did occur. Additionally, the name of the partner (or other second user 6) in the certificate may be captured from the image and illustrates the second user 6 associated with the life event of the first user 4.” [0071]

extract associate data associated with the target from the entity system, wherein the associate data comprises at least one target related task generated by a financial advisor;

{From Applicant’s disclosure on “associate data”…

“In some embodiments, the system generates the tailored diminutive functions based on the associate data. Associate may be an employee of the user. For example, an associate may be a financial advisor. In an exemplary embodiment, a financial advisor of an entity may suggest conducting a seminar relating to purchase of house and may invite users who are associated with the target of saving towards the purchase of a house. In such embodiment, the system may set "attending the seminar" as an interaction and generates a tailored diminutive function associated with the interaction of attending the seminar.” [0052]

Therefore an associate “may be” an employee, “may be” a financial advisor.  However, there is no definition as to exactly what an “associate” is exactly (i.e. “may be” is not limiting), therefore associate could be any person with some type of relationship of a target.} 

“In some embodiments of the invention the one or more financial institution systems 10 may store user profile information, account information, financial information, transaction history, or the like about the users 4, 6, that are customers of the financial institution or associated with customers of the financial institutions. As such, the financial institution may monitor when the users 4, 6 have a life event and propose changes to the users' finances, including the user's financial accounts, in order to put the users' in a better financial position, to satisfy the financial requests of the users 4, 6, or comply with regulations.” [0028]

Example of representatives view information about user’s finances…
“The life event application 17 may be a tool, website, mobile device app, other computer system app, or the like that is used to allow the user to view, receive, or input information related to user finances that are based on a life event. For example, as discussed in further detail later the life event application 17 may allow the users 4, 6 to view financial information summaries for users associated with a life event, receive suggested financial actions regarding how the users 4, 6 should make financial decisions regarding user finances, such as but not limited to account ownership, account types, refinancing, investment accounts, insurance payments, asset and liability actions (e.g., selling, paying down, transferring ownership, or the like), or other like finances before and/or after the life event occurs. The online banking application 52 and/or the account applications 54 may allow the users 4, 6, or representatives of the financial institution, to view information about the users' finances, including the users' financial accounts.” [0033]

Other users identifying information (associated data)…
“As illustrated by block 206 of FIG. 3, a determination of the life event is made based on blocks 202 and/or 204, other input from the user, or the like. Moreover, if the life event is identified as being associated with a first user 4, the system will determine the one or more other users (e.g., second user 6, or the like) associated with the life event. The system may be able to determine the second user 6 (and/or additional users) by identifying the partner or child of the first user 4 by analyzing the user profile information (e.g., financial account or social networking account profile information). For example, the financial accounts of the first user 6 may indicate the name and/or other identifying information (e.g., user ID, SSN, address, account number, or the like) that indicates the identity of the second user 6 or other users directly (e.g., beneficiary of the account is the spouse and the spouse's name is listed, joint account holder associated with the account, transfers are made to someone listed as a spouse, or the like).” [0046]

Example of extracting/pulling name of (data) partner (associate)…
financial action information may be extracted. In some embodiments, the financial action information may include images of documents, such as but not limited a marriage certificate, signature sample, settlement agreement, court ordered agreement, images of pay stubs, account statements, images of answers to questions regarding the financial action, or other like images. In other embodiments of the invention, the financial action information may be received through electronic text response to the request or the selection of pre-supplied answers. The system may extract the financial action information received from the users 4, 6. In some embodiments this includes analyzing the text information received. In other embodiments, this includes pulling information from the images received, for example pulling information from the image of the marriage certificate, divorce certificate, and/or other images. For example, the date of the marriage certificate, divorce certificate, court order settlement agreement, or the like may be captured from the image, and thus indicate the occurrence of a life event and the date on which the event will or did occur. Additionally, the name of the partner (or other second user 6) in the certificate may be captured from the image and illustrates the second user 6 associated with the life event of the first user 4.” [0071]

	See Financial Advisor below.

generate tailored diminutive functions associated with the target based on the external data, the internal data, and the associate data; 

{From Applicant’s disclosure on “diminutive functions”…
“As shown in block 520, the system generates tailored diminutive functions associated with the target. Tailored diminutive functions may be related to functionalities ( e.g., mini-missions) that the system generates to help the user engage and achieve the target quickly and efficiently. Functionality or a mini-mission may be a group of interactions ( e.g., user actions) that help the user achieve the target faster…” [0050]
Therefore “diminutive functions” appear to be user actions, therefore unrelated to the size of a function itself.}
Automatically initiated (generating) financial actions (diminutive functions), where the actions are based on proposed actions (tailored diminutive functions) associated with a life event (target)…
“Generally, systems, computer program products, and methods are described herein for analyzing financial accounts of users, providing suggested financial actions, and automatically taking the financial actions by transforming the financial accounts or transactions of the users based on a life event of the users. The life-event may be an event that has occurred in the past, but more typically the life event is a life-event that may occur in the future. Typically, the life event determination of an occurrence of a life event, the finances of the users associated with the life event are analyzed and suggested financial actions are determined. The analysis of the finances and one or more proposed financial actions are presented to the users. A user selects one or more of the financial actions to implement and the proposed financial action(s) are automatically initiated, such as transforming the financial accounts into a different type of account, providing a new insurance plan for the user, transferring funds from savings accounts of both users into investments accounts, or the like.” [0004]

Suggested financial actions may be displayed (generate tailored diminutive functions) with example of user account (internal data), second user profile (associate data), links (data) to [literal] associates and payment data from insurance companies (external data)…
“In some embodiments the suggested financial actions may be displayed to the first user 4 and/or the second user 6 in a life event interface, such as a suggested financial action interface 500, as illustrated in FIG. 5 in one embodiment. The life event suggested financial action interface 500, like the life event user finances interface 400, may have a user profile section 510, a user account section 520, and a user transaction section 530, but may also include a suggested financial action section 540. With respect to the user profile section 510, this section may comprise an overview of the updated user profiles for both the first user 4 and the second user 6, as previously discussed with respect to the user profile section 410 described with respect to FIG. 4. The suggested financial action section 540 of the present invention may illustrate suggested actions along with links to contact associates from the financial institution if the users 4, 6 would like additional help. The suggested financial section 540 may also provide the results of the suggested financial actions to the users 4, 6, such as the combined balance of assets and liabilities, the monthly payments saved from a refinance, the reduction in the payments after combining resources (e.g., combining insurance companies), or the like. In other embodiments, the suggested financial section 540 may further allow for the selection of one or more of the suggested financial actions to include in an example model (not illustrated), and described in further detail below with respect to block 218.” [0056]

Fig. 5 teaches “Credit Card Account” (internal and external data), “joint account” (associate data), “Combine Car and Home Insurance” (external data) as examples…

    PNG
    media_image4.png
    346
    512
    media_image4.png
    Greyscale



	See Diminutive Function below.

integrate the tailored diminutive functions into an entity application stored on a user device of the user; 

Applications combined (integrated) to perform functions…
“In some embodiments of the invention one or more of the systems may be combined with each other, or otherwise perform the functions of the other systems described herein. In other embodiments of the invention one or more of the applications described herein may be combined with each other, or otherwise perform the functions of the other applications described herein…” [0039]

Example of financial institution (entity) applications…
“As illustrated in FIG. 1, the user computer systems 20 may have computer-readable instructions 28 stored in the one or more memory devices 26, which in one embodiment includes the computer-readable instructions 28 of a web browser application or another dedicated application 27 that allows the users 4, 6 to access the life event applications 17, or other financial institution applications, or receive information (e.g., financial summaries, suggested financial actions, or the like) from the life event applications 17, or other financial institution applications, or access or received information from other applications, such as applications on the social networking systems 30 (e.g., social networking applications) or third-party systems 40 (e.g., applications from other financial institutions, or the like).” [0036]

A portion (diminutive) life event application (function) may be included with online banking applications.	
“In some embodiments of the invention one or more of the systems may be combined with each other, or otherwise perform the functions of the other systems described herein. In other embodiments of the invention one or more of the applications described herein may be combined with each other, or otherwise perform the functions of the other applications described herein. Furthermore, the applications may be any type of application, such as an application stored on a desktop, server, or other device, a mobile application stored on a mobile device, a cloud application, or other like application. As such, the applications described herein, or portions of the applications described herein may be stored and operated on any of the systems described herein. For example, a portion of the life event application 17 may be stored on the user computer systems 20, or may be included as a portion of the online banking applications 52, in order to achieve the invention described herein.” [0039]

display functionalities associated with the tailored diminutive functions on a user interface of the user device, wherein displaying the functionalities comprises causing the entity application to display mini-missions associated with the tailored diminutive functions, via one or more entertainment means comprising at least one or more interactive entertainment features; and 

{From Applicant’s disclosure on “mini-missions”…

“As shown in block 520, the system generates tailored diminutive functions
associated with the target. Tailored diminutive functions may be related to functionalities ( e.g., mini-missions) that the system generates to help the user engage and achieve the target quickly and efficiently. Functionality or a mini-mission may be a group of interactions ( e.g., user actions) that help the user achieve the target faster. In an exemplary embodiment, where the target is buying a house, the system generates a first mini-mission that may comprise attending a seminar related to purchase of a house, creating an account in a real estate website, and/or the like. The system may further generate a second mini-mission that comprises visiting an open house, saving $X per week, or the like…” [0050]

Therefore “mini-missions” are user actions to achieve the target (goal).}

{From Applicant’s disclosure on “gaming means”…

“…In some embodiments, the tailored diminutive function may cause the entity application to display the mini-mission by one or more gaming means, where gaming means may be animation, interactive games that utilize interaction gestures such as tap, drag, drag, press, flick, pinch, spread, and/or the like. [0054]

Therefore some kind of animation as an example.}


Example of Fig. 5, ref. 540 and display of “Suggested Actions”…

    PNG
    media_image5.png
    227
    538
    media_image5.png
    Greyscale




See Entertainment and Prompt below.

prompt the user, via the one or more entertainment means, to complete an interaction associated with a functionality of the functionalities.

Example of prompting a user…
“In another embodiment, the invention comprises monitoring if the first user and the second user applied the suggested financial actions over a time period, and prompting the first user or the second user to apply another suggested financial action.” [0011]

See Entertainment and Prompt below.

Diminutive Function
Jones-McFadden teaches combining functions into applications.   They do not explicitly teach integrating diminutive functions into an application.  However one of ordinary skill in the art would recognize that the functions as taught by Jones-McFadden et al. are user actions that need to be accomplished, therefore diminutive functions, and that such actions can be integrated into applications (para. [0039] and Fig. 5, ref. 540 of Jones-McFadden).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the reference with the knowledge available to such an artisan that functions are actions that need to be accomplished and therefore diminutive functions and such functions can be integrated into an application.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of combining functions with applications and would provide predictable results.

Financial Advisor
Jones-McFadden et al. teaches generating targets (goals).  They do not teach by a financial advisor.

Fraser et al. also in the business of generating targets teaches:
Plan goal (target) developed (generated) by a financial advisor…
“The plan creation circuit 233 is configured to create a plan intended to assist a user in realizing one or more goals of the user. According to various arrangements, the plan creation circuit 233 has varied levels of involvement in development of the plan. For example, in some arrangements, the plan creation circuit 233 merely serves as an interface that imports (e.g. via the network 150 using provider network interface 111) existing plan information, and makes the information related to the plan available and accessible to other portions of the virtual coaching circuit 112. In such arrangements, the plan creation circuit 233 is configured to instruct the user profile circuit 231 to obtain information indicative of the existence of a previously developed plan for a user. Examples of such existing plans and their sources include: plans stored in the system database 114 of the provider computing system 110 (e.g. a plan developed by a different, distinct additional circuit 116 of the provider computing system 110 that has been saved in the system database 114); plans imported from a third-party planning system that is provided by a device, system, program or network of the third-party system 140 via the provider network interface 111; etc. For example, in arrangements in which the provider is a financial institution, and the plan includes a financial plan for achieving one or more financial goals of the user, one example of a source of an existing financial plan may be a financial plan developed by a financial advisor of the financial institution and uploaded to the system database 114.” (col. 13, lines 34-61)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Jones-McFadden et al. the ability to use financial advisor to generate targets as taught by Fraser et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Fraser et al. who teaches the benefits of a financial advisor developing financial goals for users.

Entertainment and Prompt
The combined references teach using computers for targets.  They do not teach entertainment.

Fraser also in the business of using computers for targets teaches:
Virtual coach that is humorous (entertaining)…
“The persona of the virtual coach is defined by any number of traits, such as, e.g., personality, tone used by the coach, visual appearance, voice, etc. Examples of different virtual coach personality types include, e.g., personalities that are: friendly, encouraging, demanding/tough, stringent, informative, energetic, harsh, based on the personality of an existing person, etc. Examples of different types of tones that communications from the virtual coach is defined by include tones that are, e.g., informative, direct, succinct, encouraging, critical, humorous, brash, serious, passive, use positive and/or negative reinforcement, etc.” (col. 15, lines 59-67 to col. 16, lines 1-2)

Cartoon-like (therefore entertaining)…
“In some arrangements, the virtual coach takes the form of an avatar configured to be displayed to the user on the user computing device 120 and/or variable display device 130. In such arrangements, the persona of the virtual coach additionally includes the visual appearance and/or voice defining the avatar. The visual appearance of the avatar is customized to be, e.g., cartoon-like, realistic, based on a real or fictional person/character (e.g. the user, an age-progressed version of the user, a family member of the user, etc.). The voice of the avatar is customized to be, e.g., male/female, soft-spoken, authoritative, encouraging, inquisitive, angry, having an accent, etc.” (col. 16, lines 2-14)

Virtual avatar from video game…
“The persona of the virtual coach is defined by the coach creation circuit 234 according to any number of different options. According to some arrangements, the customization of the coach persona is entirely based on direct user input. For example, a prompt is transmitted and capable of being displayed on the user computing device 120, or via a graphical user interface generated by a virtual coaching application 124 accessible by the user computing device 120 by the coach creation circuit 234 (either directly or via instructions provided to the user profile circuit 231) via which the user inputs selections of various traits that are to define the persona of the virtual coach. In arrangements in which the virtual coach is to be presented in the form of an avatar, the prompt provided to the user optionally provides the user the ability to import an existing user-created avatar (e.g. from a video game, etc.) on which the visual appearance, voice, and/or other personality traits of the virtual coach are to be based.” (col. 16, lines 15-32)

Use of gaming device to encourage and assist (prompt) user towards achieving their goal…
“According to various arrangements, the variable display device 130 presents coaching-related communications to the user from the user-specific virtual coach provided by the provider computing system 110 that are intended to inform, guide, instruct, encourage, or otherwise assist the user towards achieving his/her goal. The variable display device 130 comprises any number of various devices such as, but not limited to: digital assistant devices, smartphones, tablets, wearables, laptop or desktop computers, televisions, gaming devices, on-board vehicle controllers, smart home-appliances, etc. capable of transmitting visual, audio, and/or haptic communications. As will be explained in more detail below, according to various arrangements, the transmission of communications from the virtual coach provided by the provider computing system 110 to the variable display device 130 is in part based in response to usage or patterns of usage of the variable display device 130 by the user that is detected or sensed by a user profile circuit 231 provided by the provider computing system 110.” (col. 7, lines 7-25)

Animated display…
“Referring to FIGS. 4A-4C, screenshots of representative graphical user interfaces 401, 402, 403 used in the baseline coach and/or financial plan customization process are shown according to one arrangement. As illustrated by FIGS. 4A-4C, according to some arrangements, the option to review and customize the baseline coach and/or financial plan created by the virtual coaching system 100 is provided via one or more graphical user interfaces displayed in the user computing device 120. As shown by the embodiment depicted in FIG. 4A, according to various arrangements, an initial customization graphical user interface displays the baseline virtual coach avatar and provides the user with one or more selectable options via which the user can review and/or modify the virtual coach and/or created financial plan. Although in the arrangement represented in FIG. the virtual coach is animated on the display, with the text-based communication displayed in FIG. 4A (or any other desired communication targeted to the user) being optionally being communicated to the user in the form of the avatar speaking to the user.” (col. 25, lines 62-67 to col. 26, lines 1-17)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use animation and virtual display as entertainment as taught by Fraser et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Fraser et al. who teaches the benefits of a using virtual assistant to encourage users to achieve their goals.  

Regarding claims 3, 11, and 17
(claim 3)  The system of claim 1, wherein the at least one processing device is configured to: 

determine that the user has completed the interaction associated with the functionality;
and

Jones-McFadden et al. teaches:
Example of prompting user to perform action (function)…
Monitoring (determine) if user applied (completed) suggested first action 
“In another embodiment, the invention comprises monitoring if the first user and the second user applied the suggested financial actions over a time period, and prompting the first user or the second user to apply another suggested financial action.” [0011]

cause the entity application to prompt the user to complete at least one other interaction associated with the functionality.

Example of prompting user to perform another (at least one other) action (function)…
“In another embodiment, the invention comprises monitoring if the first user and the second user applied the suggested financial actions over a time period, and prompting the first user or the second user to apply another suggested financial action.” [0011]

Regarding claims 5, 13, and 19

determine that the user has completed all interactions associated with the functionalities; 

Jones-McFadden et al. teaches:
System completes (therefore determine user has completed all interactions) after receiving information (associated functionalities)…
“After receiving the additional information the system completes the altering, consolidating, or opening of accounts based on the life events and the request received from the users 4, 6 by automatically transforming the accounts of the user 4, 6 or providing other information through links, or the like as previously described with respect to block 224 in FIG. 3.” [0072]
Where the actions (functionalities) are provided by users…
“When additional information is required for the system to take a requested financial action, the system may send a request to the users 4, 6 for the financial action information associated with the financial action. The request for the financial action may be sent to the users 4, 6 through the life event application 17, the online banking applications 52 of the users 4, 6, and/or other applications. Alternatively, the request may be sent through e-mail, pop-up screens, text message, application messenger, or the like.” [0070]

generate new tailored diminutive functions associated with the target; and

Maybe multiple events, therefore new diminutive functions…
“…Typically, the life event may be a marriage, a separation, a divorce, co-habitation or living apart, birth of a child, a child going to college, retirement or the like…” [0004]

“...After the determination of an occurrence of a life event, the finances of the users associated with the life event are analyzed and suggested financial actions are determined. The analysis of the finances and one or more proposed financial actions are presented to the users. A user selects one or more of the financial actions to implement and the proposed financial action(s) are automatically initiated, such as transforming the financial accounts into a different type of account, providing a new insurance plan for the user, transferring funds from savings accounts of both users into investments accounts, or the like.” [0004]

integrate the new tailored diminutive functions into the entity application.
Applications combined (integrated) to perform functions…
“In some embodiments of the invention one or more of the systems may be combined with each other, or otherwise perform the functions of the other systems described herein. In other embodiments of the invention one or more of the applications described herein may be combined with each other, or otherwise perform the functions of the other applications described herein…” [0039]


Claims 4, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) in further view of Pub. No. US 2015/0235006 to Nichols.
Regarding claims 4, 12, and 18
(claim 4)  The system of claim 3, wherein the at least one processing device is configured to: 

in response to determining that the user has completed the at least one interaction,

Jones-McFadden et al. teaches:
Monitoring (determine) if user applied (completed) suggested first action… 
“In another embodiment, the invention comprises monitoring if the first user and the second user applied the suggested financial actions over a time period, and prompting the first user or the second user to apply another suggested financial action.” [0011]

categorize the user in real-time and assign a tier status to the user; and

See Categorize below.

push real-time resource functionalities associated with the tier status to a user account stored in the entity application.

See Categorize below.

Categorize
The combined references teach completion of actions.  They do not  teach categorize users.

Nichols also in the business of completion of actions teaches:
Completion of actions…
“According to certain embodiments, the completion of actions in the member's rewards program may result in a change to a current estimate 411. For example, the completion of such actions may or may not affect the member's current biometrics, but may correlate to a reduction in the member's current estimate 411. In a further example, the completion of such actions may positively affect the member's health-related information and may be indicative an improvement of the correlated to actuarial tables or curves.” [0112]

Actuarial tables based on behavior, etc. (categorize) of members (users) and savings (resource functionalities) using slider values (real-time)…
“The first biometrics cost estimate 410 can include a current estimate 411, a modeled estimate 412, and a difference 413 (the latter calculated as current estimate 411 minus modeled estimate 412). The current estimate 411 is calculated from actuarial tables or lifetime cost curves in response to the current values of the member's information, e.g., biometric measures , conditions, age gender and/or diseases, if available or present. The modeled estimate 412 is also calculated from actuarial tables or curves, in response to a set of slider values of the member's biometric measures that may be selected by a user. This has the effect of showing the member 101 how much healthcare cost saving can be achieved over the member's lifetime or another time period by taking action to alter the current values of the member's biometric measures to reach the slider values of the member's biometric measures.” [0101]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to categorize users as taught by Nichols since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Nichols who teaches the benefits of reducing costs based on completing actions.  The combined references benefit by rewarding completion of tasks as this encourages actions to be completed.

Regarding claim 8
The system of claim 4, wherein the target is associated with an event or a priority of the user.

Jones-McFadden et al. teaches:
“Customers of financial institutions have little guidance on how their finances change when a major life event occurs. For example, when getting married or divorced customers are often unsure of the options for altering, combining, splitting, or opening new financial accounts, and/or taking other financial actions that would benefit the customers.” [0002]

Claims 6, 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2017/0076378 to Dintenfass et al.
Regarding claims 6, 14, and 20
(claim 6)  The system of claim 1, wherein generating the tailored diminutive functions comprises: 
retrieving resource data associated with the user from the entity system;

Jones-McFadden et al. teaches:
Provide the results (retrieving) suggested actions (resource data) that is financial (from the entity)…
“The suggested financial section 540 may also provide the results of the suggested financial actions to the users 4, 6, such as the combined balance of assets and liabilities, the monthly payments saved from a refinance, the reduction in the payments after combining resources (e.g., combining insurance companies), or the like. In other embodiments, the suggested financial section 540 may further allow for the selection of one or more of the suggested financial actions to include in an example model (not illustrated), and described in further detail below with respect to block 218.” [0056]

retrieving third party data associated with the user; and 

Determined (therefore retrieving) social network postings (third party data) made by a user…
“The occurrence of a life event may be determined by the transactions that users make, social network postings made by users, input into an application made by users, or like. After the determination of an occurrence of a life event, the finances of the users associated with the life event are analyzed and suggested financial actions are determined. The analysis of the finances and one or more proposed financial actions are presented to the users.” [0004]

formulating diminutive functions based on predictive analysis.

Analyzed and suggested financial actions (diminutive functions) are determined (formulated)…
“The occurrence of a life event may be determined by the transactions that users make, social network postings made by users, input into an application made by users, or like. After the determination of an occurrence of a life event, the finances of the users associated with the life event are analyzed and suggested financial actions are determined. The analysis of the finances and one or more proposed financial actions are presented to the users.” [0004]

Predictive Analysis
The combined references teaches events.  They do not teach predictive analysis.

From Pub. No. US 2017/0076378 to Dintenfass et al. (System For Restructuring Based On Predictive Analysis”) incorporated by reference, para. [0084], which teaches:

Predictive analysis…
“Embodiments of the invention generally provide for a system that predicts the occurrence of a life event, such as a marriage, for a first customer, provides a plurality of account management models that the first customer may select from to restructure the assets and accounts of the first customer (and possibly a second customer also involved in the predicted life event) based on the new goals, requirements, and tax implications of the predicted life event. The systems, methods, and computer program products provided herein simplify the process of combining at least some assets and accounts of two customers, or at least restructuring the assets and accounts, to prepare the two customers for collaborative financial planning” [0004]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use predictive analysis as taught by Dintenfass et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further the disclosure is incorporated by reference in  Jones-McFadden et al. 

Regarding claim 7
The system of claim 6, wherein generating the tailored diminutive functions is based on an input received from an associate.

Jones-McFadden et al. teaches:
One example of second user (associate) and the users prompted based on one or more accounts…
“After the determination of the life event and a second user 6 that is associated with the life event of the first user 6, a request to access the first user's and/or second user's financial accounts may be sent to the first user 4 and/or the second user 6, as illustrated by block 208. In some situations the first user 4 and the second 6 may need to confirm that they are part of the life event and want their finances analyzed and/or allow access to the user's financial accounts within or outside of the financial institution. For example, the first user 4 and the second user 6 may both have accounts with the financial institution, and as such the system (e.g., the financial institution system) may access the accounts of the first user 4 and second user 6 after specifically requesting access from the first the first user 4 and/or the second user 6 may have one or more financial accounts (or all financial accounts) with another financial institution, and as such the users 4, 6, may be prompted for login information (e.g., user name and password, or the like) to access the finances of the users 4, 6 at the other financial institutions.” [0049]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693